[Logo of American Express Credit Corporation] American Express Credit Corporation 200 Vesey Street New York, NY 10285 November 6, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Notice of disclosure filed in the Quarterly Report on Form 10-Q under Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934 Ladies and Gentlemen: Pursuant to Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934, as amended, notice is hereby provided that American Express Credit Corporationhas made disclosure pursuant to such provisions in its Quarterly Report on Form 10-Q for the quarter ended September 30, 2014, which was filed with the Securities and Exchange Commission on November 6, 2014. Sincerely, American Express Credit Corporation By: /s/ Carol V. Schwartz Name: Carol V. Schwartz Title: Secretary
